Exhibit 10.12




PRODUCT MANUFACTURE AND SUPPLY AND FACILITY CONSTRUCTION AGREEMENT
Between
BIOVECTRA INC.
And
KERYX BIOPHARMACEUTICALS, INC.


This product manufacture and supply and facility construction agreement
(“Agreement”) is made and entered into on the date of last signature by and
between BioVectra Inc., with its registered offices at 11 Aviation Avenue,
Charlottetown, PEI, C1E 0A1, Canada (“BioVectra”) and Keryx Biopharmaceuticals,
Inc., with its offices at One Marina Park Drive, 12th floor, Boston,
Massachusetts, USA, 02210 (“Keryx”).


WHEREAS, BioVectra has the capability to manufacture and in the past has
manufactured GMP-grade quantities of Keryx’s proprietary active pharmaceutical
ingredient, ferric citrate drug substance, at BioVectra’s API Facility, pursuant
to the Manufacture and Supply Agreement (as defined herein below);


AND WHEREAS, Keryx desires to purchase certain quantities of Product (as defined
herein below) from BioVectra over a defined period of time and BioVectra is
willing to construct a facility for the manufacture of Product and to supply
Product to Keryx on the terms and conditions provided herein.


NOW THEREFORE, in consideration of the mutual covenants hereafter set forth, the
Parties hereto mutually agree as follows:


1.
Definitions. Unless this Agreement expressly provides to the contrary, the
following terms, whether used in the singular or plural, have the respective
meanings set forth below



a.
Affiliate means, with respect to either Party, any other corporation or business
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Party. For
purposes of this definition, the term “control” means direct or indirect
ownership of more than fifty percent (50%) of the securities or other ownership
interests representing the equity voting stock or general partnership or
membership interest of such entity or the power to direct or cause the direction
of the management or policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.



b.
API Facility means [***].







1
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------






c.
Applicable Law means all applicable ordinances, rules, regulations, laws,
guidelines, guidances, requirements and court orders of any kind whatsoever of
any Authority, as amended from time to time, including GMP.



d.
Authority means any government regulatory authority responsible for granting
approvals for the performance of the Parties’ obligations under this Agreement
or for issuing regulations pertaining to the manufacture and/or use of Product
in the intended country of use, including the U.S. Food & Drug Administration
(“FDA”).



e.
Batch means a specific quantity of Product that is intended to be of uniform
character and quality, within specified limits, and is produced during the same
cycle of manufacture as defined by the applicable Batch record.



f.
BioVectra Technology means the Technology of BioVectra (i) existing prior to the
Effective Date; or (ii) developed or obtained by or on behalf of BioVectra
independent of this Agreement and without reliance upon the Confidential
Information of Keryx.



g.
Business Day means all days excluding Saturdays and Sundays and any other public
holiday in either Canada or the US.



h.
Certificate of Analysis means a document signed by an authorized representative
of BioVectra, describing Specifications for, and testing methods applied to,
Product, and the results of testing.



i.
Certificate of Compliance means a document signed by an authorized
representative of BioVectra, certifying that a particular Batch was manufactured
in accordance with GMP, all other Applicable Law, the Manufacturing Procedure,
and the Specifications.



j.
CMC shall mean the chemistry, manufacturing, and controls section(s) and data in
any Health Registration(s) that covers the chemical composition of a given
Product and its components and the control and Manufacturing Procedure for any
Products and their components, as may be amended or supplemented from time to
time.



k.
Effective Date is date of set forth in the opening paragraph.



l.
Equipment means all major process equipment used in the manufacture of Product
as defined in the Conceptual Design.



m.
Facility has the meaning set forth in Section 2.a.



n.
Facility Reimbursement Payment means the amount of the Facility Construction
Cost to be reimbursed by Keryx in accordance with Section 2.o. and is calculated
as follows: Facility Construction Cost:

[***]


2
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





[***] minus ten million US dollars ($10,000,000), which represents the total
amount potentially achieved by BioVectra upon timely completion of milestones
pursuant to Section 2.l.
Additionally, if the Facility Construction Cost is more than [***] over the
Estimated Facility Cost, the Facility Reimbursement Payment shall be further
reduced by half of the amount that is more than [***] of the Estimated Facility
Cost in accordance with Sections 2.e. and 2.m.


o.
Facility Reimbursement Fee means [***].



p.
GMP means current Good Manufacturing Practices, which are requirements for the
quality system under which Products will be manufactured. Those practices are
laid down in guidelines and regulations including [***].



i.
Health Registration shall mean the technical, medical and scientific licenses,
registrations, authorizations and/or approvals of a Product that are required by
any national, supra-national (e.g., the European Commission or the Council of
the European Union), regional, state or local Authority or other governmental
entity, for the manufacture, use or sale of the subject Product.



q.
Improvements means all Technology and discoveries, inventions, developments,
modifications, innovations, updates, enhancements, improvements, writings or
rights (whether or not protectable under patent, trademark, copyright or similar
laws) that are conceived, discovered, invented, developed, created, made or
reduced to practice in the performance under this Agreement.



r.
Keryx Supplied Materials means those materials and equipment, if any, supplied
by, or on behalf of, Keryx to BioVectra for use in the manufacture of Product
hereunder (including any raw materials). Keryx Supplied Materials shall at all
times remain the property of Keryx (and BioVectra shall ensure that no pledges,
liens, restrictions, claims, charges, security interests or other encumbrance
are placed on such Keryx Supplied Materials).



s.
Keryx Technology means (i) Keryx Supplied Materials and any intermediates,
components, or derivatives thereof; (ii) Product and any intermediates,
components, or derivatives of Product; (iii) Specifications; and (iv) the
Technology of Keryx (A) existing prior to the Effective Date, or (B) developed
or obtained by or on behalf of Keryx independent of this Agreement and without
reliance upon the Confidential Information of BioVectra.



t.
Manufacture and Manufacturing (whether or not capitalized) means any steps,
processes and activities necessary to produce Product including the
manufacturing, processing, packaging, labeling, quality control testing,
stability testing, release, storage, shipping or supply of Product.





3
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





u.
Manufacture and Supply Agreement means the Manufacture and Supply Agreement, as
amended, between BioVectra and Keryx dated May 26, 2017.



v.
Manufacturing Procedure means the agreed upon manufacturing process as detailed
in mutually approved batch production records and Batch Documentation including
the testing plan, used by BioVectra to manufacture the Product.



w.
Metric Tons or MT means one thousand kilograms.



x.
Party or Parties means one or both Keryx and BioVectra, as the context
indicates.



y.
Product(s) means GMP-grade quantities of Keryx’s proprietary active
pharmaceutical ingredient, ferric citrate drug substance, manufactured by
BioVectra in the Facility and supplied to Keryx pursuant to the terms of this
Agreement.



z.
Quality Agreement means the Quality Agreement executed by the Parties, and
attached hereto as Appendix 3, and as amended and updated by mutual approval
from time to time.



aa.
Records are all records (including reports, accounts, notes, raw data, and
records of all information and results obtained from performance of BioVectra’s
activities under this Agreement) of all work done by BioVectra under this
Agreement, in form and substance as specified in the applicable purchase order,
the Quality Agreement, and this Agreement.



bb.
Reprocess and Reprocessing means introducing a Product back into, and repeating
appropriate manipulation steps that are part of, the established Manufacturing
Procedure. Continuation of a process step after an in-process control test shows
the process to be incomplete is not considered reprocessing.



cc.
Rework and Reworking means subjecting a Product to one or more processing steps
that are different from the established Manufacturing Procedure.



dd.
Specification(s) shall mean the specifications for Product as attached hereto in
Appendix 2, as may be amended from time to time by the mutual agreement of both
Parties.



ee.
Substantial Completion means the Facility is complete and the Equipment meets
installation and operation qualification for commercial production of Product as
evidenced by a certified engineer mutually agreed upon by both Parties.



ff.
Supply Term means the period during which Keryx is ordering Product from
BioVectra, BioVectra is manufacturing Product for Keryx, and BioVectra is
delivering Product to Keryx. The Supply Committee will provide the Parties with
[***] notice prior to the expected start of the Supply Term, which will commence



4
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





after Substantial Completion on manufacture of Product for validation and, at
the Effective Date, is estimated to begin in [***], and run until expiration of
the Term (as defined in Section 10.a), or earlier termination thereof as
provided herein.


gg.
Supporting Documentation means authorizations, certificates, methodologies, raw
material specifications, SOPs, standard test methods, and other documentation in
the possession or under the control of BioVectra relating to the development
and/or manufacture of Product (or any intermediate or component of Product).



hh.
Technology means all methods, techniques, trade secrets, copyrights, know-how,
data, documentation, regulatory submissions, specifications and other
intellectual property of any kind (whether or not protectable under patent,
trademark, copyright or similar laws).



ii.
Working Capacity means the net Product output of the Facility at a maximum
annual operational time of [***] and will be no less than [***] per calendar
year.



2.
Construction of Facility



a.
BioVectra will construct a production facility in Charlottetown, Prince Edward
Island, Canada with the Working Capacity and designed for an expanded working
capacity of [***] per year (the “Facility”) for manufacturing of Product in
accordance with all Applicable Law of the Territory. The Facility, which will be
an expansion of the site where the API Facility is located, will be
approximately [***] square feet in area, to be confirmed after completion of
conceptual engineering design work. A site plan thereof will be mutually
approved by the Parties in writing, within [***] days of being published.
BioVectra will use its best efforts to complete the construction of the Facility
in accordance with the timelines in the Conceptual Design and, later, the Final
Design. Keryx acknowledges that the projected timeline is BioVectra’s good faith
best estimate and is subject to review after completion of conceptual
engineering design work. Keryx will review the output of the conceptual
engineering design work submitted by BioVectra and provide comments within [***]
days of receipt. BioVectra will give due consideration to any comments provided
by Keryx regarding such matters.



b.
The output of the conceptual engineering design work (the “Conceptual Design”)
will include a final timeline (the “Timeline”) for and be the basis of the
construction of the Facility, and such Conceptual Design will be approved,
within [***] days of delivery to Keryx, by both Parties, in writing. BioVectra
acknowledges that time is of the essence in its performance of this Agreement.



c.
The Conceptual Design will serve as the basis for the initiation of construction
and preparation of final design work. BioVectra will create, from the Conceptual
Design, the final design plan (“Final Design”). The Supply Committee will review
on a rolling basis outputs from the Final Design work submitted by BioVectra.
The Supply



5
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





Committee will approve outputs of the Final Design Work within a reasonable
time, not to exceed [***] days.


d.
The Final Design shall include where applicable, without limitation, the plans,
drawings, Facility construction specifications, manuals and related materials,
and all addenda, changes and modifications thereto, required for procuring or
constructing the Facility and rendering the Facility fully operational. The
Final Design shall describe with specificity all elements, details, components,
materials, and other information necessary for the sourcing, fabrication,
installation and integration of the Facility such that, upon completion, the
Facility: (a) is fully operational for the intended purposes; (b) conforms to
the conceptual engineering design work, Final Design, photographs, plans,
designs, drawings, Facility construction specifications, reports, and other
documents relating thereto (collectively, the “Design Documents”); (c) meets all
Facility construction specifications; and (d) has received all regulatory
approvals of all applicable Authorities required to render the Facility
functionally and legally usable for its intended purposes. The Final Design
shall be accurate, coordinated, and acceptable for the sourcing of Equipment,
materials, and components and for construction of the Facility and shall be in
conformity and compliance with all Applicable Law.



e.
BioVectra will be responsible for constructing the Facility, which includes but
is not limited to all work related to the procurement, design, project
management, installation, assembly, commissioning, and validation of the
Facility and all Equipment, and for financing all costs associated with
constructing the Facility (“Facility Construction Cost”). As of the Effective
Date it is estimated that the Facility Construction Cost will be approximately
[***]) (“Estimated Facility Cost”), which may be revised in a duly-executed
amendment to this Agreement pursuant to Section 11.l. hereof. BioVectra will
confirm the Estimated Facility Cost upon completion and mutual approval of the
Conceptual Design pursuant to Section 2.b. During the course of construction,
BioVectra will notify Keryx in writing of potential cost variances which may
increase or decrease the Facility Construction Cost by [***] of the Estimated
Facility Cost within [***] days of its awareness of the foregoing and will work
together in good faith to resolve, to the extent possible, the cost increases.
Any cost savings will bring the Facility Construction Cost below the Estimated
Facility Cost, thereby decreasing the Facility Reimbursement Payment
accordingly. The Parties will share equally all cost increases that bring the
Facility Construction Cost more than [***] over the Estimated Facility Cost;
however, BioVectra will not be responsible to share in cost increases which
result from the decision by Keryx to deviate from the approved Conceptual
Design. Any true-ups will happen in accordance with Section 2.o. below.



f.
Within [***] of Substantial Completion, the Parties will engage a
mutually-agreed independent regulatory expert (a “Regulatory Expert”) of
recognized standing in the industry to perform a mock FDA audit of the Facility.
If the audit of the Facility determines that due to BioVectra’s failures, the
Facility is not prepared for



6
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





commercial manufacture and deficiencies identified cannot be cured in [***] of
the last date of the audit, the Facility Reimbursement Payment will be reduced
by [***] in the next true-up period pursuant to Section 2.o. Consent to the
appointment of such Regulatory Expert will not be unreasonably withheld or
delayed by either Party. Both Parties shall cooperate with the Regulatory
Expert’s reasonable requests for assistance in connection with its evaluation
hereunder. Both Parties shall be entitled to observe and obtain copies of all
results of the Regulatory Expert’s evaluation. The findings of the Regulatory
Expert shall be binding on the Parties, absent fraud or manifest error. The
Parties shall split evenly the cost of the Regulatory Expert.


g.
With respect to all Equipment, BioVectra shall provide engineering project
management and process validation, qualification support, installation and
commissioning services. BioVectra shall manage the installation, commissioning
and validation activities of such Equipment.



h.
BioVectra shall disclose to Keryx in writing within a reasonable time after
Keryx’s written request: (i) all persons and entities proposed by BioVectra to
produce, construct, fabricate or supply any component part of the Facility,
including all Equipment; (ii) the location(s) where each component of the
Facility, including all Equipment, will be produced, constructed or fabricated
or from which such component shall be sourced; and (iii) any other information
relating to sourcing and/or construction and assembly of the Facility which is
reasonably requested by Keryx. BioVectra shall promptly pay to each Vendor the
amount due for such Vendor's work, provided BioVectra shall have the right to
withhold payment to any of its Vendors who have furnished defective,
substandard, and/or incorrect materials, workmanship, or deliverables. Keryx
shall have no obligation to pay, or cause the payment of, any money to any
Vendor or any other party acting through, under or on behalf of BioVectra.



i.
BioVectra shall build, construct and assemble the Facility in strict accordance
with the Design Documents, as may be updated, amended, or modified and otherwise
in accordance this Agreement and all Applicable Law. Any material update,
amendment or modification being either approved in writing by the Supply
Committee within a reasonable time from receipt, not to exceed [***] days, or
escalated for approval pursuant to Section 2.e.



j.
Not in limitation of any other provision of this Agreement, Keryx shall have the
right of access to any of BioVectra’s and/or its Vendor’s plants (including the
Facility) as may be necessary to allow Keryx to: (i) review BioVectra’s
progress; (ii) verify that the Facility is being built, constructed and
assembled so as to conform to the Design Documents, the Timeline, and this
Agreement; and/or (iii) verify that a progress payment contingency has been
completed. Payments to BioVectra under this Agreement shall not constitute
acceptance or impede Keryx’s right to subsequently inspect the Facility or
pursue remedies available to it.





7
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





k.
The Parties shall provide their commercially reasonable efforts to minimize the
costs of procurement, installation and commissioning of the Equipment. BioVectra
shall provide Keryx with quotes and copies of all applicable invoices from
Vendors, for the costs of procurement, transportation, installation, and
commissioning of the Equipment.



l.
Over the course of the construction of the Facility Keryx will make payments to
BioVectra within [***] days of receipt of an undisputed invoice at
accountspayable@keryx.com. BioVectra will issue such invoices upon reaching the
following milestones:

i.
Five million US dollars ($5,000,000 USD) on [***] by December 31, 2017;

ii.
[***]

iii.
[***].



If BioVectra does not complete a milestone by the corresponding date specified
above, Keryx will not make the associated milestone payment, and BioVectra will
forego such amount. Notwithstanding the foregoing, if there are delays that
would affect the timing of the above milestone dates due to changes in the
Conceptual Design, the Parties agree to postpone the milestone deadlines,
without penalty to BioVectra, by a mutually agreeable timeframe. Further, Keryx
will not unreasonably withhold authorizations required to progress construction
at site.


m.
BioVectra will notify Keryx in writing of the Facility Construction Cost
actually incurred by BioVectra and any details of the Facility Construction Cost
reasonably requested by Keryx within [***] days following Substantial Completion
of the Facility. While Keryx shall have no liability or obligation to finance
the Facility Construction Cost, which shall be for the sole account of
BioVectra, the Parties anticipate that BioVectra will recoup those costs through
the combination of the premiums paid by Keryx on purchase of volumes of product
under the [***], the milestone payments set out in Section 2.l; and the Facility
Reimbursement Payment due under this Agreement. Any cost savings will bring the
Facility Construction Cost below the Estimated Facility Cost, thereby decreasing
the Facility Reimbursement Payment accordingly. The Parties will share equally
all cost increases that bring the Facility Construction Cost more than [***]
over the Estimated Facility Cost; however, BioVectra will not be responsible to
share in cost increases which result from the decision by Keryx to deviate from
the approved Conceptual Design.



n.
The Facility Reimbursement Payment will be reconciled by the Parties (for
example due to a variance in the Facility Construction Cost from the Estimated
Facility Cost, not achieving milestones or variance in purchases of product
under the [***]), prior to commencement of Supply Term through an increase or
decrease in the Facility Reimbursement Fee, an extension of the Pay Back Period,
or alternate arrangement mutually agreed to in writing by both Parties. This
Agreement will be amended to reflect any modification to the Facility
Reimbursement Payment (and consequently



8
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





Facility Reimbursement Fee), Pay Back Period, or other arrangement agreed to in
writing by both Parties.


o.
Keryx will pay the Facility Reimbursement Payment over volumes of Product
purchased over the [***] of the Supply Term (“Pay Back Period”). The Facility
Reimbursement Payment will be prorated over [***] MT of Product forecasted by
Keryx to be purchased during the Pay Back Period, prorated annually. The price
of Product is set out in Appendix 1 which, for the Pay Back Period, has an
associated Facility Reimbursement Fee. BioVectra will true-up, within [***] of
months [***] (estimated to be [***]), [***] (estimated to be [***]) and [***] of
the Pay Back Period (estimated to be [***]), for any underpayment or overpayment
by Keryx due to the forecasted quantity of Product being more or less than
quantities of Product actually purchased or for any overpayment by Keryx due to,
for example: (i) the forecasted quantity of Product, or product, being less than
quantities of Product, or product, actually purchased under this Agreement or
the [***], respectively, or (ii) cost savings realized against the Estimated
Facility Cost. BioVectra shall perform such true-up by sending to Keryx at
accountspayable@keryx.com an associated invoice (for underpayments) or credit
(for overpayments).



p.
To secure the expanded working capacity of the Facility, Keryx will notify
BioVectra in writing of its intention to move forward with the expansion of the
Facility to [***] working capacity within [***], or some other time frame as
agreed in writing between the Parties. Once written notification from Keryx is
received by BioVectra, the Parties will enter into negotiation on terms for
capital investment and, as appropriate, extension of this Agreement. If such
notification is not made within the agreed time frame, or Parties are not able
to agree on terms for expansion within [***] of Keryx’s notification to
BioVectra, BioVectra will have the right to use the expanded working capacity
thereafter, as long as any use of the expanded working capacity does not
interfere with Keryx’s quality and regulatory requirements for Product.



q.
Keryx will have, upon reasonable notice to BioVectra, the right to monitor,
review and inspect the construction site for the Facility and the Facility under
construction, including without limitation all equipment therein, any time
during that construction and on and after the Substantial Completion of the
Facility. BioVectra shall give due consideration to any comments provided by
Keryx resulting from the monitoring, review and inspection of the construction
site, Facility and equipment.



r.
After Substantial Completion, Parties will commence validation of the process as
per the approved protocol. Product resulting from validation runs will be priced
according to Appendix 1. BioVectra will deliver and the Parties will both sign a
process validation report to mark the successful completion of validation and
Facility readiness for commercial supply. Validation is based on the
manufacturing procedure for product purchased under the Manufacture and Supply
Agreement and the Specifications attached hereto in Appendix 2, unless otherwise
agreed in writing by the Parties. Any changes to the Manufacturing Procedure or
Specifications, will



9
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





need to be reviewed for impact to the validation process including,
manufacturing schedule, release requirements or quality requirements and
associated impact(s), including impacts to validation timing and costs, prior to
implementation. The Parties will enter into separate written change order
agreements for any changes to the Manufacturing Procedure or Specifications
which impact validation timing and costs.


3.
Management



a.
Within [***] days after the Effective Date, Keryx and BioVectra shall establish
a supply committee to facilitate regular and efficient communication between the
Parties regarding their activities and issues relating to the design and
construction of the Facility and the manufacture and supply of Product under
this Agreement (“Supply Committee”). Keryx and BioVectra each shall designate
[***] representatives with appropriate expertise to serve as members of the
Supply Committee, which membership may change during the course of the various
activities under this Agreement (i.e. during the design and construction phases
of the Facility vs. the Product manufacture and supply activities thereafter).
Each Party shall select [***] person appointed by it to the Supply Committee to
serve as co-chair. Either Party may designate substitutes for its Supply
Committee representatives to participate if one or more of such Party’s
designated representatives are unable to be present at a meeting. A Party may
replace its representatives serving on the Supply Committee from time to time by
written notice to the other Party specifying the prior representative(s) to be
replaced and the replacement(s) therefor. The co-chairpersons of the Supply
Committee shall be responsible for calling meetings, preparing and circulating
an agenda in advance of each meeting. One of BioVectra’s Supply Committee
representatives shall be responsible for preparing and issuing minutes of each
meeting within [***] thereafter. Such minutes shall not be finalized until Keryx
reviews and confirms with BioVectra the accuracy of such minutes in writing
within [***] [***] after Keryx receives such minutes. If BioVectra does not
receive any written comments on such minutes from Keryx within such [***]
period, then such minutes shall be deemed to be approved by Keryx.

b.
The Supply Committee shall meet at least [***] until successful completion and
validation of the Facility and the Manufacturing Procedure and thereafter once
every [***], and more frequently as the Parties deem appropriate, on such dates,
and at such places and times as the Parties shall agree. Both Parties may agree
in writing to cancel one or more Supply Committee meetings. Meetings of the
Supply Committee may be held by audio or video teleconference with the consent
of each Party. Meetings of the Supply Committee that are held in person shall
occur at such place as the Supply Committee may determine based on the agenda
proposed for the meeting and the place of convenience as relating to the agenda
items. The members of the Supply Committee also may be polled or consulted from
time to time by means of electronic mail or correspondence, as deemed necessary
or



10
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





appropriate. With the consent of each co-chair, other representatives of each
Party or of third parties involved in the design and construction of the
Facility and manufacture and supply of Product may attend meetings of the Supply
Committee as non-voting participants.
c.
The Supply Committee shall operate by consensus. With respect to matters to be
discussed by the Supply Committee, the representatives of each Party shall
present a unified position on behalf of such Party. In the absence of consensus
of Supply Committee members with respect to any matter before the Supply
Committee, such matter shall be deemed not to have been approved by the Supply
Committee and the matter shall be escalated to each Party’s senior management
for review and consideration.

d.
In addition to its overall responsibility for overseeing the Parties’ activities
with respect to design and construction of the Facility and manufacture and
supply of Product under this Agreement, the Supply Committee shall in
particular:

(a)    Review and update during design of Facility;
(b)    Review and update during construction of Facility;
(c)    Review qualification, engineering and validation of Facility, Product
and methods;
(d)
Oversee manufacture and quality of Product, including labeling, packaging,
logistics;

(e)    Discuss any changes to Manufacturing Procedure or Specifications;
(f)
Provide notification of expected commencement of Supply Term to the Parties per
Section 1.ff.;

(g)    Oversee and coordinate regulatory activities;
(h)    Discuss changes to forecasts and supply schedule;
(i)
Oversee and discuss variances to the Estimated Facility Cost which amount to
less than [***] variance, and notify and escalate to appropriate Keryx
individuals of variances over [***] per Section 2.e.;

(j)
Oversee and agree Process Development Work and any resulting cost-sharing
arrangements following cost reductions to the Manufacturing Procedure;

(k)
Oversee and agree certain aspects of termination of the Agreement pursuant to
Section 10.b;

(l)
Oversee and address issues that may affect the Timeline;

(m)
Oversee any other aspects expressly contemplated by this Agreement or otherwise
mutually agreed by the Parties in writing; and

(n)
Establish such working groups or sub-committees as it may choose from time to
time to accomplish its purposes.



e.
The Supply Committee shall have only those powers set forth herein, and, without
limiting the generality of the foregoing, shall not have any power to amend,
modify or waive compliance with this Agreement.



11
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





4.
Product Supply



a.
During the Term of this Agreement, BioVectra will manufacture Product, utilizing
drying technology BioVectra considers proprietary (the “BV Drying Technology”),
exclusively for Keryx for the US, Europe and any other market in which Keryx has
license to sell (“Territory”). Without limiting Keryx’s purchase obligations
below, nothing herein shall limit or prohibit Keryx from purchasing Product from
any third party.



b.
BioVectra will, at its sole cost and expense, purchase all materials used in the
Manufacture of Product (“Materials”). Keryx understands and acknowledges that
BioVectra will rely on Keryx’s purchase orders and forecasts in ordering the
Materials required to meet the purchase orders. In addition, Keryx understands
that to ensure an orderly supply of Materials, BioVectra may want to purchase
Materials in sufficient volumes to meet the production requirements for Products
during part or all of the forecast or to meet the production requirements of any
longer period agreed to by BioVectra and Keryx. Accordingly, Keryx authorizes
BioVectra to purchase Materials for the first [***] contemplated in the most
recent forecast to satisfy the Product supply requirements hereunder. BioVectra
may make other purchases of Materials for longer periods, if agreed to in
writing by the Parties, to satisfy the Product supply requirements hereunder.



c.
For the initial [***] months of the Supply Term, Keryx will submit a purchase
order for a minimum of [***] of Product and for each [***] month period of the
Supply Term thereafter (each a “Supply Period” and which are estimated to be
[***] and, thereafter, calendar years [***]), Keryx to submit a purchase order
for a minimum of [***] of Product (“Minimum Order Quantity”). If Keryx fails to
submit a purchase order for the Minimum Order Quantity in any Supply Period,
during the Supply Term, within [***] of the end of the Supply Period, BioVectra
will perform a true-up and invoice Keryx for the difference between the Minimum
Order Quantity and the actual quantity of Product purchased in that Supply
Period multiplied by the price of Product. In the event that Keryx is unable to
purchase the Minimum Order Quantity in any Supply Period due to BioVectra’s
failure to perform its obligations under this Agreement, including BioVectra’s
inability to manufacture Product on a commercial scale, supply Product from the
Facility at the Working Capacity level or achieve timely delivery of Product, or
due to force majeure, no amounts will be due to BioVectra hereunder regarding
any such shortfall.



d.
The price of Product is set out in Appendix 1 and, for the Pay Back Period, has
an associated Facility Reimbursement Fee.



e.
Keryx will provide BioVectra with a rolling [***] forecast (non-binding) of its
annual volume requirements. Keryx will commence providing such rolling forecast
at least [***] prior to Substantial Completion, following written notification
from Supply Committee that such forecasting should commence, and update such
forecast every



12
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





[***] thereafter. [***] prior to start of a Supply Period (with Supply Committee
giving Keryx prior written notice of commencement of the Supply Term pursuant to
Section 1.ff.), Keryx will provide BioVectra with forecasted quarterly delivery
requirements for that year bearing in mind the quarterly Manufacturing capacity
of the Facility [***].


f.
Purchase and shipment of Product will be in response to binding written purchase
orders submitted by Keryx according to process set out herein. Keryx will place
a binding purchase order for all its quarterly requirements of Product at least
[***] prior to the commencement of the quarter (with Supply Committee providing
Keryx prior written notice of commencement of the Supply Term pursuant to
Section 1.ff.). Keryx will place such purchase orders hereunder, intending, to
the extent practicable, for the Product quantity requirements not to
substantially differ from quarter to quarter.



g.
Purchase orders will be be confirmed by BioVectra for acceptance and delivery
timing and BioVectra shall not reject any Keryx purchase orders for Product that
fall within the [***] Working Capacity of this Agreement.





h.
If, after the first [***] batches manufactured in the Facility, BioVectra
delivers less than [***] of the volume of Product ordered by Keryx in any
quarter (to a maximum of the quarterly Working Capacity), BioVectra shall issue
a credit to Keryx in the amount of [***] of the price of the quantities of
Product not delivered by BioVectra in the given quarter, at a price of [***].
Keryx will notify BioVectra of such failure to deliver and BioVectra will post
the credit to Keryx’s account within [***] days of Keryx’s notification. If
there is a dispute as to the quantity delivered, the Parties will work in good
faith towards prompt resolution.



i.
If, from [***] BioVectra delivers less than [***] of the volume of Product
ordered by Keryx in a Supply Term (to a maximum of the current Working
Capacity), BioVectra shall issue a credit to Keryx in the amount of [***] of the
price of quantities of Product not delivered by BioVectra in the Supply Term at
a price of [***]. Keryx will notify BioVectra of such failure to deliver and
BioVectra will post the credit to Keryx’s account within [***] days of Keryx’s
notification. If there is a dispute as to the quantity delivered, the Parties
will work in good faith towards prompt resolution.



j.
Keryx shall submit to BioVectra a purchase order for each delivery of a given
Product, and BioVectra shall fulfill such purchase order in accordance with this
Agreement. Each purchase order shall be on such form of purchase order or
document as agreed between the Parties from time-to-time in writing and shall
include (a) the quantities of Product and (b) shipping instructions and
destination(s) (and for clarity, Keryx may designate a designee to receive
shipments (e.g., a distributor)). BioVectra shall be obligated to manufacture
and supply such quantities of Product as are set forth



13
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





in each purchase order and deliver such quantities in accordance with the
mutually agreed upon delivery schedule. For the purposes of this Agreement,
“delivery” of Product means release of Product and provision of documentation by
BioVectra pursuant to Section 5.b.. BioVectra shall, within [***] of receipt of
a purchase order, confirm in writing that the purchase order has been accepted
and the mutually agreed upon delivery date(s) for the Product on such purchase
order. BioVectra shall be required to accept the purchase orders (or portions
thereof, as applicable) which are provided to BioVectra in accordance with the
terms and conditions of this Agreement. In the event that the terms of any
purchase order or purchase order acceptance are not consistent with this
Agreement, the terms of this Agreement shall prevail.


k.
Process Development.



i.
Whether initiated by Keryx, BioVectra, or a joint effort of the two Parties,
BioVectra may, at Keryx’s cost, from time to time and with the prior written
agreement of Keryx, engage in Process Development Work. “Process Development
Work” means the conduct by BioVectra of activities to develop, confirm and/or
refine processes for producing the Product and/or activities to develop,
optimize and/or scale-up a manufacturing process suitable for GMP Manufacture of
the Product. A Party wanting to initiate Process Development Work will bring a
proposed plan to the Supply Committee for consideration, approval, and further
development. The Supply Committee will receive regular updates regarding the
Process Development Work and generally oversee its progress. Any Improvements to
the Manufacturing Procedure will be the sole and exclusive property of Keryx.



ii.
Following completion of any Process Development Work, BioVectra shall within the
timeline approved by the Supply Committee provide Keryx with a final written
report on the development work completed, including, if called for in the
written project plan agreed by the Supply Committee for the Process Development
Work, the impact of any such Process Development Work on the costs to
Manufacture Product.



iii.
If called for in the written project plan agreed by the Supply Committee for the
Process Development Work, BioVectra shall perform one or more process
development runs and Manufacture non-GMP process development batches of Product
in accordance with the project plan. BioVectra will provide the services to
perform such process development runs and produce such process development
batches in accordance with the project plan. BioVectra shall provide Keryx with
all process development batches requested by Keryx that result from any partial
or completed process development runs. While there will be no final
specifications for acceptance of process development batches, the Parties will
mutually agree on certain target quality attributes, to be set forth in the
applicable project plan. BioVectra shall provide analytical testing of the batch
as agreed by the Parties



14
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





in each project plan and will report the results to Keryx. Keryx shall have the
right to make whatever further use of such process development batches as it
shall determine, provided that such use does not violate any Applicable Law.


iv.
If, as a result of any Process Development Work, the cost to Manufacture Product
is reduced (including a situation in which the yield is increased or cycle time
is reduced), the Parties agree to share, [***], the resulting reduction in cost,
subject to Keryx consenting to, and the implementation by BioVectra of, the
process development improvements resulting from the Process Development Work.
Notwithstanding the foregoing, before any cost benefits are shared [***] between
the Parties, Keryx will recoup the amounts paid to BioVectra to cover the
Process Development Work costs via a mutually agreed Price reduction
arrangement.



v.
The Parties shall mutually agree on the proposed plan for Keryx’s reimbursement
and the data supporting the proposed reduction in cost. If the Parties disagree,
they shall submit such dispute to an independent pharmaceutical manufacturing
expert agreed by the Parties (an “Expert”) for evaluation, provided that both
Parties shall be entitled to observe and obtain copies of all results of such
evaluation. The Expert must be of recognized standing in the industry, and
consent to the appointment of such Expert will not be unreasonably withheld or
delayed by either Party. The Expert will determine the resulting cost reduction.
Both Parties shall cooperate with the Expert’s reasonable requests for
assistance in connection with its evaluation hereunder. The findings of the
Expert shall be binding on the Parties, absent fraud or manifest error. The
Parties shall split evenly the cost of the Expert.



l.
Non-Compete and Non-Use. Other than its pre-existing commitments to [***],
during the Term and for [***] after expiry of Term (unless terminated by Keryx
pursuant to Section 10.b.ii, 10.b.iii and for termination by BioVectra under
Section 10.c.) BioVectra agrees that it will not, directly or with or on behalf
of a third party, develop, market, advertise, promote, manufacture, supply,
distribute, offer to sell or sell: (i) any Product (or any other product
containing a bulk drug substance and/or final drug product which is the same as,
or substantially similar to, the Product) or (ii) any products that are
competitive with a Product for the control of serum phosphorus levels and/or
iron deficiency in chronic kidney disease or that have the same mechanism of
action (as reasonably determined by Keryx) for any other person or entity (other
than for Keryx pursuant to this Agreement) without Keryx’s prior written
consent. In all cases, under no circumstances will BioVectra (or any of its
Affiliates) use any Keryx Technology, Improvements or Confidential Information
of Keryx to manufacture, for itself or for any other person or entity other than
for Keryx pursuant to this Agreement any product at any time, or for any other
purpose other than for the manufacture of Product for Keryx hereunder, and such
obligation



15
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





not to use any Keryx Technology, Improvements or Confidential Information of
Keryx shall survive the expiration or termination of this Agreement.


5.
Product Quality, Disposition



a.
BioVectra will manufacture Product according to GMPs, Manufacturing Procedure,
Specifications and quality requirements set forth in the Quality Agreement as
well as in accordance with all Applicable Law (collectively, all the forgoing
the “Manufacturing Requirements”). The Quality Agreement contains and governs
all quality related matters and set forth the responsibility of the Parties with
respect to certain tasks including change control, deviations, stability,
complaints, records, sampling, testing, retaining of samples, release, as well
as tasks related to regulatory reporting, investigations, and recalls. Each
Batch of Product will be sampled and tested by BioVectra against the
Specifications, and the quality assurance department of BioVectra will review
the documentation relating to the manufacture of the Batch and will assess if
the manufacture has taken place in compliance with the Manufacturing
Requirements.



b.
In addition to any release requirements set forth in the Quality Agreement,
BioVectra will release Product, against agreed upon Specifications and provision
to Keryx of a Certificate of Conformance, Certificate of Analysis, certificate
of origin (including a BSE / TSE statement), and copies of Batch deviations
(collectively “Batch Documentation”) for each Batch of Product will be delivered
to Keryx by electronic mail in the form of a PDF. BioVectra will provide to
Keryx following the release of each batch, a PDF scan of the executed Batch
records. Upon request, and at Keryx’s cost, BioVectra will also deliver to Keryx
all Records and Supporting Documentation in the possession or under the control
of BioVectra relating to the manufacture of each Batch of Product (or any
intermediate or component of Product). Any scope changes to the manufacturing
schedule, release requirements or quality requirements and associated impact(s),
including impacts to costs, will be reviewed and assessed prior to
implementation, and in all cases subject to the prior mutual agreement of both
Parties.



c.
In addition to Section 5.a. above, as required by GMP, at release Product will
be absent of any foreign particulate matter. Safety screening will be
implemented by BioVectra as part of the Manufacturing Procedure to aid in the
identification of foreign particulate matter. Absence of foreign particulate
matter for the purposes of this Agreement shall be the absence of glass, metal,
biological or polymeric material. Because Product contacts the glass, metal, and
polymeric materials of the manufacturing surfaces as a condition of production,
it is expected and understood that these surfaces can and will shed particles
into Product at levels that are consistent with GMP (including 21CFR parts 210 &
211); equipment having been designed, fabricated and qualified to perform to
pre-determined standards and materials of construction.





16
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





d.
If particles larger than what would normally shed into Product are observed,
Parties will investigate and evaluate risk of Product, and determine
disposition. Any disputes between the Parties regarding whether Product conforms
to GMP or the other requirements of the Agreement will be submitted to a neutral
expert/laboratory for binding resolution pursuant to the procedures set forth
below in Section 4.



e.
During each [***] period, one lot of Product will be placed on [***] [***]
stability program which shall provide data necessary to support the annual
product quality review (APQR). Any additional lots for stability will be
considered outside of the scope of this Agreement and a separate quotation will
be provided for costs of any additional lots requested.



f.
Facility Status. BioVectra shall, at its own cost and expense, ensure that at
all times during the Term of this Agreement, the Facility is in a qualified and
validated state appropriate for inclusion as a manufacturing site for Product as
required by the applicable Authorities, Applicable Law, the Specifications and
any Health Registrations and shall ensure that at all times there is sufficient
capacity to manufacture Product ordered hereunder.



g.
Location of Manufacturing Activities. Notwithstanding anything to the contrary
contained herein, all manufacturing activities shall occur at the Facility and
BioVectra may not change to a different facility (for all or any portion of the
manufacture of Product hereunder) unless consented to by Keryx in writing (in
its sole discretion); provided, that in all cases no change of Facility shall
relieve BioVectra of any of its obligations under this Agreement. BioVectra
shall provide to Keryx supporting data in order to permit Keryx to amend its
(and its Affiliate’s and designee’s, as applicable) regulatory filings to
reflect any such change and shall otherwise cooperate in good faith with Keryx
to comply with all regulatory obligations arising out of such changes (and
BioVectra shall reimburse Keryx for all costs incurred in connection therewith).



h.
Person in Plant. At all times during the Term of this Agreement, Keryx shall be
allowed to have [***] Representatives (“Keryx On Site Representatives”) on site
at the Facility (including adequate temporary desk space and other reasonable
resources available to these representatives during the periods they are at the
Facility) and access to all applicable portions of the Facility (including the
Manufacturing train), and all Records, for the purpose of observing, reporting
on, and consulting as to the activities hereunder. The Keryx On Site
Representatives shall be appropriately trained by Keryx (e.g., GMP training) and
shall observe at all times BioVectra’s policies and procedures as they pertain
to the facility, and comply with all reasonable directions of BioVectra in
relation to the same. BioVectra may refuse or limit in its sole discretion at
any time admission to the Facility, by any Keryx On Site Representative who
fails to observe policies or comply with reasonable directions.





17
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





i.
Quality Agreement. In the event of any discrepancy or inconsistency between the
tasks listed in such Quality Agreement and the terms of this Agreement, the
terms of the Quality Agreement will govern with respect to quality matters and
other similar matters, and the terms of this Agreement shall govern with respect
to all other matters; provided, that the Quality Agreement may not be
interpreted or construed by either Party as amending or modifying in any way any
terms of this Agreement except those terms specifically governed by the Quality
Agreement. The Quality Agreement may be modified or amended by the Parties, in
writing; provided, that such modification or amendment shall not be deemed to
modify or amend the terms of this Agreement.



j.
Batch Failure. BioVectra agrees to notify Keryx within [***] of discovery after
any Batch failure which could result in BioVectra’s inability to meet the agreed
upon delivery dates, or of learning of any failure of any Batch of Product to
meet Specifications or the Manufacturing Requirements or if BioVectra has any
other safety or efficacy concerns with respect to a Batch of Product. BioVectra
agrees not to Reprocess or Rework any Batch of Product, or any intermediate in
the manufacture of Product, without the prior written approval of Keryx in
writing (in its sole discretion). Should Keryx provide such approval, BioVectra
will Reprocess or Rework the affected Batch(es) or intermediate(s) in the
manufacture of Product at its own cost. BioVectra will schedule any Reprocess or
Rework as determined by BioVectra, according to its most efficient manufacturing
schedule.



k.
Sarbanes-Oxley Compliance. Without limiting the foregoing, if and to the extent
reasonably necessary to ensure Keryx’s continuing compliance with the
requirements of the Sarbanes-Oxley Act of 2002 (as determined by Keryx in its
sole discretion), BioVectra shall, at Keryx’s request, provide the appropriate
report(s) as established by the Statement on Standards for Attestation
Engagements No. 16 (SSAE 16) (or its successor standard), and other report(s) as
requested by Keryx covering the manufacturing services provided by BioVectra to
Keryx. The audit will be performed at BioVectra’s expense and audit findings
shall be provided to Keryx on an annual basis consistent with SSAE 16 (or its
successor standard) and with the requirements of the Keryx. The report should be
prepared by a public accounting firm that is reasonably acceptable to Keryx
(preferably one of the Big Four – Deloitte, Ernst & Young, KPMG or
PricewaterhouseCoopers). Any material weaknesses in BioVectra’s internal
controls revealed by the audit will be promptly remedied by BioVectra.



l.
Filing and Maintenance of the Health Registrations. As between the Parties,
Keryx shall have the sole right to prepare and file for the Health
Registrations, including the CMC, with the applicable Authorities, and, for
clarity, BioVectra shall have no right to do so and shall not communicate with
any Authorities in connection with any Health Registration. If determined by
Keryx (in its sole discretion), Keryx shall have the right to include a
designation of BioVectra and the Facility as a manufacturer and manufacturing
site of Product in the applicable Health Registrations.



18
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







m.
CMC Information. Keryx, in its discretion, may provide BioVectra with CMC
information applicable to BioVectra for BioVectra to manufacture Product in
accordance with this Agreement and the Health Registrations, and BioVectra shall
comply with all such CMC information in performing its activities hereunder. Any
changes to CMC section after the effective date of this Agreement, will need to
be reviewed for scope changes to the manufacturing schedule, release
requirements or quality requirements and associated impact(s), including impacts
to costs prior to implementation. For clarity, all CMC information shall be
considered Confidential Information of Keryx hereunder.



n.
Regulatory Support for Maintaining Filings. For filings that occur after the
Facility has been approved by the FDA, BioVectra shall perform, at Keryx’s cost
at BioVectra’s FTE hourly rate, [***], (BioVectra’s FTE rate will be updated and
posted to Keryx every [***]), the activities (including tests and also including
at Keryx’s request, preparing documents to support CMC modules for filing or
filing related support for the Health Registrations) in connection with the
receipt and maintenance of the Health Registrations as requested in writing by
Keryx from time to time, which activities shall be performed by BioVectra in
compliance with all Applicable Law. In all cases, BioVectra shall be prepared
for any and all inspections, including pre-approval inspections, by Authorities.
Without limitation of the foregoing, BioVectra shall provide Keryx with such
information and assistance as Keryx may reasonably request, at Keryx’s cost, for
purposes of applying for and maintaining all relevant Health Registrations for
Product including providing Keryx with all reports, authorizations,
certificates, methodologies, specifications and other documentation in the
possession or under the control of BioVectra (or any of its Affiliates) relating
to the pharmaceutical/technical development and/or manufacture of Product or any
component thereof. BioVectra hereby grants Keryx an irrevocable, perpetual,
worldwide, fully paid-up license, with the right to grant sublicenses (through
multiple tiers) to use such information, data and other BioVectra Technology
reflected in such documentation for the purpose of obtaining and maintaining the
Health Registrations for Product as well as a right of reference to any
regulatory approvals of BioVectra for use in connection with Product.



o.
Communications by Keryx. For purposes of clarity, nothing in this Agreement,
including the provisions of this Section 5, shall restrict the right of Keryx
(or its Affiliates or other designees) from taking an action that it deems to be
appropriate or required by Applicable Law with respect to Product, including
making a timely report to a given Authority with respect to Product.



6.
Shipment, Payment, Recalls



a.
BioVectra will invoice Keryx for Product upon Product [***] delivery by
BioVectra. Keryx will pay for invoices less any holdback for disputed amounts,
within [***] of invoice receipt. Transfer of ownership and, for the purposes of
this Agreement



19
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





“delivery” of Product, shall occur upon completion of the following: [***]. All
invoices shall be submitted electronically to accountspayable@keryx.com and
addressed to Keryx Biopharmaceuticals, Inc., Attn: Accounts Payable, One Marina
Park Drive, 12th Floor, Boston, MA 02210 USA.


b.
Keryx will be responsible for the shipping costs, customs, duties, clearances
and fees for the shipment of Product from the Facility to Keryx's assigned
destination. Keryx will also be responsible for the costs to insure Product
while in storage at BioVectra if Keryx has requested that BioVectra store the
Product rather than ship it after release. After Product delivery, Keryx will
review the documentation received pursuant to Section 5.b. and, within [***]
calendar days, either (i) provide a written authorization to ship, or (ii)
reject Product in accordance with Section 6.d. Once BioVectra has received a
written authorization to ship from Keryx, BioVectra shall promptly comply with
Keryx’s shipping instructions. For the avoidance of doubt, BioVectra shall not
ship Product from the Facility until either it has received Keryx’s written
authorization to ship or more than [***] calendar days have passed since Product
delivery. If so requested by Keryx, BioVectra shall store Product on site at the
Facility for up to [***] days post delivery free of charge. Whether or not
Product has shipped from the Facility, Keryx does not waive its right to reject
the Product under Section 6.d. by not providing such rejection within the
aforementioned [***] period.



c.
Any services requested that are beyond the activities related to design and
construction of the Facility, manufacture of Product or the ordinary support of
the obligations of this Agreement, including changes to Products as specified
for reasons other than to uphold compliance to the Quality Agreement, will be
considered ad hoc services. BioVectra will charge Keryx according to at
BioVectra’s FTE hourly rate, [***], (BioVectra’s FTE rate will be updated and
posted to Keryx every [***]) for any such ad hoc services.



d.
Keryx shall have [***] days from date of delivery to inspect Product for
conformance to agreed upon Specifications and Manufacturing Requirements. Keryx
will review the Batch Documentation for each Batch of Product and may test
samples of the Batch of Product against the Specifications. During this review
period, the Parties agree to respond promptly, but in any event within [***], to
any reasonable inquiry or request for a correction or change by the other Party
with respect to such Batch Documentation. Keryx has no obligation to accept a
Batch if such Batch does not comply with the Manufacturing Requirements. If
Keryx rejects a Batch of Product or a portion thereof pursuant to this section
for failure to meet Specifications or other Manufacturing Requirements, Keryx
will inform BioVectra of the reason in writing. If BioVectra confirms that the
Product(s) shall be rejected for failure to meet the Specifications or otherwise
fail to conform with the Manufacturing Requirements or the independent testing
lab or GMP consultant determines their has been a failure to meet the
Specifications or conform with the Manufacturing Requirements, then BioVectra
will, at Keryx’s sole option (i) expeditiously replace the Product, at



20
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





BioVectra’s sole cost and expense, including the cost of any Keryx Supplied
Materials, according to a schedule to be agreed upon between the Parties; (ii)
Rework or Reprocess the Non-conforming Product, at BioVectra’s cost and expense,
so that the Batch can be deemed to have been manufactured in compliance with the
Manufacturing Requirements; or (iii) refund in full the fees and expenses paid
by Keryx for such Batch, including the cost of any Keryx Supplied Materials.
Moreover, the Parties will meet to discuss, evaluate and analyze the reasons for
and implications of the failure to comply with the Manufacturing Requirements.


e.
If BioVectra does not agree with Keryx’s rejection of the Products, the
difference of opinion shall be first negotiated in good faith by the Parties
through their quality assurance representatives, who will attempt in good faith
to resolve any such disagreement and Keryx and BioVectra will follow their
respective SOPs to determine the conformity of the Product to the Manufacturing
Requirements. If such dispute is not resolved within [***] days after
BioVectra’s receipt of Keryx’s written notice of its disagreement, the Parties
shall submit such dispute to a mutually acceptable independent third party
laboratory for such laboratory’s determination as to whether Product meets or
fails to meet Specifications and/or mutually acceptable independent GMP
consultant in the case of an alleged failure to comply with GMP or any of the
other Manufacturing Requirements, as appropriate. The laboratory and consultant,
as applicable, must be of recognized standing in the industry, and consent to
the appointment of such laboratory and consultant will not be unreasonably
withheld or delayed by either Party. Such laboratory will use the test methods
contained in the applicable Specifications. The determination by the third party
laboratory will be final binding on the Parties absent manifest error on the
laboratory’s part, in which event the laboratory will again run the test or the
Parties will promptly select another third party laboratory meeting the criteria
above to run the test. The Party determined to have incorrectly assessed the
Product’s compliance with the Specifications or other Manufacturing Requirements
shall bear all of the costs and expenses of the laboratory and/or consultant, as
applicable, incurred in making such determination will be paid by the Party
against whom the determination is made. The ultimate disposition of
non-conforming Product will be the responsibility of Keryx’s quality assurance
department.



f.
Keryx will have the responsibility for handling customer returns of the
Products. BioVectra will give Keryx any assistance that Keryx may reasonably
require to handle the returns.



g.
If a Recall or return results from, or arises out of, a failure by BioVectra to
provide Product that conforms to the Specifications or other Manufacturing
Requirements, in addition to the amounts payable under this Agreement, BioVectra
will also be responsible for the documented out-of-pocket expenses of the Recall
or return. If the Parties disagree about whether Product conforms to the
Specifications or other Manufacturing Requirements, then they shall be submitted
to a neutral expert/



21
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





laboratory for binding resolution pursuant to the procedures set forth in
Section 6.e. above.


h.
If Product is recalled because the Product manufactured and released by
BioVectra deviates from the Specifications or otherwise does not meet the
Manufacturing Requirements, Keryx shall have the right to avail itself of the
remedies set forth in Section 6.d. above.



7.
Warranties, Indemnifications



a.
BioVectra warrants and represents that:

i.
BioVectra is a corporation duly organized, validly existing and in good standing
under the laws of the Prince Edward Island, Canada;

ii.
BioVectra has full right, power and authority to enter into this Agreement, and
that the execution and performance of this Agreement shall not constitute a
violation of any material covenant of restriction, or breach of any obligation
under any other agreement, contract, commitment, rule, or regulation to which
BioVectra is a party or by which BioVectra is bound;

iii.
the Products supplied to Keryx shall meet all the Manufacturing Requirements;

iv.
when delivered, Keryx will have good and marketable title, free and clear of any
liability, pledge, lien, restriction, claim, charge, security interest and/or
other encumbrance, to all Product;

v.
the work hereunder will be performed with requisite care, skill and diligence,
by individuals who are appropriately trained and qualified and in facilities
suited for such work;

vi.
the conduct and the provision of the work hereunder, including use of any
BioVectra Technology, will not violate any patent, trade secret or other
proprietary or intellectual property rights of any third party and BioVectra
will promptly notify Keryx in writing should BioVectra become aware of any
claims asserting such violation; and

vii.
BioVectra and its officers and directors and any person or entity engaged by
BioVectra in connection with the manufacture of Product or performance of any
other obligations under this Agreement: (i) have not been debarred and are not
subject to a pending debarment pursuant to section 306 of the United States
Food, Drug and Cosmetic Act, 21 U.S.C. § 335a; (ii) are not ineligible to
participate in any federal and/or state healthcare programs or federal
procurement or non-procurement programs (as that term is defined in 42 U.S.C.
§ 1320a-7b(f)); (iii) are not disqualified by any government or regulatory
authorities from performing specific services, and are not subject to a pending
disqualification proceeding; and (iv) have not been convicted of a criminal
offense related to the provision of healthcare items or services and are not
subject to any such pending action. BioVectra will notify Keryx immediately if
BioVectra and its officers and directors and any person or entity engaged by
BioVectra in connection with the manufacture of Product



22
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





or performance of any other obligations under this Agreement is subject to the
foregoing, or if any action, suit, claim, investigation, or proceeding relating
to the foregoing is pending, or to the best of BioVectra’s knowledge, is
threatened


b.
Keryx warrants and represents that:

i.
Keryx is duly organized validly existing and in good standing under the laws of
Delaware, USA;

ii.
Keryx has full right, power and authority to enter into this Agreement, and that
the execution and performance of this agreement shall not constitute a violation
of any material covenant or restriction, or breach of any obligation under any
other agreement, contract, commitment, rule, or regulation to which Keryx is a
party or by which Keryx is bound;

iii.
To the knowledge of Keryx, the provision of and use of any Keryx Technology will
not violate any patent, trade secret or other proprietary or intellectual
property rights of any third party and Keryx will promptly notify BioVectra in
writing should Keryx become aware of any claims asserting such violation; and

iv.
Keryx has or will maintain all the necessary qualified personnel, equipment,
materials, quality systems recall procedures, facilities and support to maintain
performance hereunder.



c.
Indemnity. BioVectra will defend, indemnify, and hold Keryx and its directors,
officers, employees, agents and Affiliates (all the foregoing “Keryx
Indemnitees”), harmless from any and all losses, liabilities, judgments, fines,
penalties, damages and reasonable out-of-pocket expenses, including reasonable
attorney’s fees and costs (all the foregoing “Losses”), arising from or related
to any and all third-party related claims, actions, suits or proceedings (all
the foregoing “Third-Party Claims”) arising as a result of the negligent design
and/or negligent construction of the Facility, negligent manufacturing of the
Product(s), breach of this Agreement, including any representations or
warranties, or negligence or willful misconduct by any BioVectra Indemnitee,
except to the extent that such Losses result from negligence or willful
misconduct of a Keryx Indemnitee. Keryx will defend, indemnify, and hold
BioVectra and its directors, officers, employees, agents and Affiliates (all the
foregoing “BioVectra Indemnitees”), harmless from any and all Losses arising
from or related to any and all Third-Party Claims arising as a result of (i) the
marketing, distribution and sale of the final drug product incorporating the
Product(s) by Keryx, (ii) Keryx breach of this Agreement, including any
representations or warranties and, (iii) the storage and handling of Product by
Keryx, except to the extent that such Losses from negligence or willful
misconduct of any BioVectra Indemnitee or the failure of any BioVectra
Indemnitee to abide by the terms of this Agreement. In the event a person or
entity seeks indemnification under this Section 7.c. (each an “Indemnitee”), it
shall: (i) inform the other Party (the “Indemnifying Party”) of a Third-Party
Claim as soon as reasonably practicable (and in any event within 30 days) after
it receives notice of the Third-Party Claim; (ii) shall permit the



23
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





Indemnifying Party to assume direction and control of the defense of the
Third-Party Claim (including the right to settle the claim solely for monetary
consideration with no admission of fault and using legal counsel of its choice)
at the Indemnifying Party’s expense; and (iii) shall cooperate as reasonably
requested (at the expense of the Indemnifying Party) in the defense of the
claim; provided, however, no Indemnitee, as applicable, shall be required to
admit fault or responsibility in connection with any settlement. An Indemnitee’s
failure to perform any obligations under this Section shall not relieve the
Indemnifying Party of its obligations under this Section 7 except to the extent
that the Indemnifying Party can demonstrate that it has been materially
prejudiced as a result of such failure. An Indemnitee shall have the right
participate in and observe the proceedings through its own separate legal
counsel at its own expense.


d.
Disclaimer. Except as otherwise set forth above, neither Party makes any
warranties, express or implied, with respect to the products, including, without
limitation, any warranties of merchantability or fitness for a particular
purpose. No representation or statement not expressly contained in this
Agreement shall be binding upon a Party as a warranty or otherwise. The stated
warranty is exclusive and in lieu of all other warranties provided by law.



8.
Insurance.



a.
BioVectra and Keryx will maintain comprehensive general liability insurance
(which may be in the form of primary insurance and umbrella coverage), including
product liability insurance against claims regarding the Products under this
Agreement (at a minimum of [***] per occurrence and in the aggregate). Each
Party shall maintain such insurance during the Term of this Agreement and,
thereafter, for so long as it customarily maintains insurance for itself for
similar products and activities, but in no event less than [***] years. Each
Party shall cause the other Party to be named as an additional insured under
such insurance and shall provide the other Party proof of such insurance upon
request.    If requested each Party will give the other a certificate of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date, and the limits of
liability. The insurance certificate will further provide for a minimum of
[***]’ written notice to the insured of a cancellation of, or material change
in, the insurance.



9.
Confidential Information; Intellectual Property



a.
Each of the Parties shall protect all information (“Confidential Information”)
supplied or revealed to it by the other Party pursuant to this Agreement, and
shall not directly or indirectly, disclose to any third party the other Party’s
Confidential Information without the prior written consent of the such other
Party or use such information except in the case of BioVectra to perform its
obligations pursuant to this Agreement and in the case of Keryx to exercise its
rights under this Agreement. Confidential Information shall include any and all
non-public scientific, technical,



24
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





financial regulatory or business information, or data or trade secrets in
whatever form (written, oral or visual) that is furnished or made available by
the disclosing Party to the other Party, as the receiving Party whether marked
in writing, or communicated in visual or oral form. Confidential Information of
Keryx includes (i) Manufacturing Procedure, Keryx Supplied Materials, Keryx
Technology and Improvements; (ii) development and marketing plans, regulatory
and business strategies, financial information, and forecasts of Keryx; (iii)
information regarding the Facility design and construction; and (iv) all
information of third parties that Keryx has an obligation to keep confidential.
Confidential Information of BioVectra includes (i) BioVectra Technology; (ii)
capabilities, regulatory and business strategies, financial information; and
(iii) all information of third parties that BioVectra has an obligation to keep
confidential. Each Party shall take such steps as are reasonably required
(including without limitation such steps as such Party takes to protect its own
proprietary information) to protect the other Party’s Confidential Information
from unauthorized disclosure or use. Product, Records and other reports and
information provided by, or on behalf of, BioVectra to Keryx shall be deemed
Confidential Information of Keryx, as to which Keryx shall be deemed the
disclosing Party for purposes of this Agreement. The Parties acknowledge and
agree that BioVectra and its employees shall have access to Confidential
Information of Keryx (which may include information from its Affiliates, its
licensors and third party business partners). For purposes of this Agreement,
the terms of this Agreement shall be deemed to be Confidential Information of
both Parties. Confidential Information also includes third-party confidential
information supplied by receiving Party to disclosing Party hereunder.


b.
Nothing in this Section 9 shall be construed to impose a confidentiality
obligation on a Party in connection with any Confidential Information to the
extent such information can be shown by clear and convincing evidence: (i) is at
the time of disclosure already known to the receiving Party (as clearly
established by such Party’s prior written records); (ii) is at the time of
disclosure or subsequently becomes part of the public domain through no fault,
act or omission of the receiving Party; (iii) is subsequently disclosed to the
receiving Party by a third party whose receipt and disclosure of such
Confidential Information does not, constitute a violation of any confidentiality
obligation; or (iv) is independently developed by the receiving Party by
employees having no access to or knowledge of Confidential Information received.
Further, a receiving Party shall be entitled to disclose the disclosing Party’s
Confidential Information that is required by a court or government agency to be
disclosed; provided that the receiving Party shall promptly provide the
disclosing Party notice in writing of any proposed disclosure under this
subsection and an opportunity to object to the disclosure or seek confidential
treatment thereof. If so requested, the receiving Party shall provide reasonable
assistance in opposing such disclosure or seeking a protective order or other
limitations on disclosure. If, after providing such notice and assistance as
required herein, the receiving Party remains legally required to disclose any
Confidential Information, the receiving Party shall disclose no more than that
portion of the Confidential Information which, on the



25
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





advice of the receiving Party’s legal counsel, is require to be disclosed and,
upon the disclosing Party’s request, shall use commercially reasonable efforts
to obtain assurances from the applicable court or agency that such Confidential
Information will be afforded confidential treatment. Receiving Party may provide
disclosing Party’s Confidential Information to its Affiliates, and to its and
their directors, employees, consultants, contractors and agents; provided,
however, that (i) any such Affiliates, directors, employees, consultants,
contractors and agents are bound by written obligations of confidentiality with
respect to the disclosing Party’s Confidential Information that are at least as
restrictive as those set forth in this Agreement; (ii) receiving Party remains
liable for the compliance of such Affiliates, employees, consultants,
contractors and agents with such obligations; and (iii) in the case of BioVectra
as the receiving Party, such disclosure is only to the extent necessary for
BioVectra to carry out its obligations under this Agreement. Furthermore, during
the Term, Keryx may disclose Confidential Information of BioVectra relating to
the development and/or manufacture of Product to entities with whom Keryx a has
(or may have) a marketing and/or development collaboration or to bona fide
actual or prospective underwriters, investors, lenders or other financing
sources or to potential acquirers of the business to which this Agreement
relates, and who in each case have a specific need to know such Confidential
Information and who are bound by a like obligation of confidentiality and
restrictions on use.
c.
Keryx Technology. All rights to and interests in Keryx Technology (including all
intellectual property rights therein) will remain solely with Keryx and no right
or interest therein is transferred or granted to BioVectra under this Agreement.
BioVectra acknowledges and agrees that it does not acquire a license or any
other right to Keryx Technology except for the limited purpose of carrying out
its duties and obligations under this Agreement and that such limited,
non-exclusive, license will expire upon the completion of such duties and
obligations or the termination or expiration of this Agreement, whichever is the
first to occur.

d.
BioVectra Technology. All rights to and interests in BioVectra Technology will
remain solely in BioVectra and, except as otherwise set forth in this Agreement,
no right or interest therein is transferred or granted to Keryx under this
Agreement. [***] BioVectra hereby grants to Keryx [***] right and license to
Keryx and its Affiliates to use and modify BioVectra Technology, including the
BV Drying Technology, to research, develop, manufacture, have manufactured,
distribute, offer for sale, sell, market, and otherwise dispose of Product.

e.
Improvements. BioVectra agrees (i) to promptly disclose to Keryx all
Improvements related to Keryx Technology; (ii) that all Improvements related to
Keryx Technology (and all intellectual property rights related thereto) will be
the sole and exclusive property of Keryx; and (iii) that BioVectra will assign
and does assign all Improvements related to Keryx Technology (and all
intellectual property rights related thereto) to Keryx (or its designee) without
additional compensation to BioVectra. BioVectra will take such steps as Keryx
may reasonably request (at



26
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





Keryx’s expense) to vest in Keryx (or its designee) ownership of the
Improvements related to Keryx Technology (and all intellectual property rights
related thereto). In furtherance of the foregoing, BioVectra shall, upon request
by Keryx, promptly undertake and perform (and/or cause its Affiliates and its
and their respective employees and/or contractors to promptly undertake and
perform, as applicable) such further actions as are reasonably necessary for
Keryx to perfect its right, title and interest in and to any such Improvements
(and all intellectual property rights associated therewith), including by
causing the execution of any assignments or other legal documentation, and/or
providing Keryx or its patent counsel with reasonable access to any employees or
contractors who may be inventors of such Improvements (and any intellectual
property rights associated therewith).
f.
Non-Exclusive License. [***] BioVectra agrees to grant to Keryx [***] [***]
license, to use Improvements made solely by BioVectra personnel and that relate
solely to BioVectra Technology, including the BV Drying Technology or the
Confidential Information of BioVectra to research, develop, manufacture, have
manufactured, distribute, offer for sale, sell, market, and otherwise dispose of
Product.

g.
Patent Filings. Keryx will have the exclusive right and option, but not the
obligation, to prepare, file, prosecute, maintain and defend, at its sole
expense, any patents that claim or cover the Improvements (and any intellectual
property rights associated therewith).



h.
Technology Transfer. If, during the Term, Keryx elects to manufacture Product,
or to have Product manufactured by a third party (including but limited to in
the event of termination of this Agreement), then BioVectra will provide to
Keryx or its designee, all manufacturing information, including documentation,
technical assistance, materials and cooperation, as Keryx or its designee may
reasonably require in order to manufacture Product. Except for termination by
Keryx under Sections 10.c or 11.g, Keryx will compensate BioVectra for such
assistance at BioVectra’s FTE hourly rate, [***], (BioVectra’s FTE rate will be
updated and posted to Keryx every [***]).



i.
Trademarks and Trade Names. Keryx and BioVectra hereby acknowledge that neither
Party has, nor shall either Party acquire by reason of this Agreement, any
interest or rights of use in any of the other Party’s trademarks, trade names,
designs or logos unless otherwise expressly agreed in writing by the Parties.
Notwithstanding the foregoing, Keryx shall have the right to use BioVectra’s
trademarks, trade names, designs or logos, as may be required by Applicable Law
(or as may otherwise be reasonably necessary) in connection with obtaining and
maintaining Health Registrations for the Products or in connection with
marketing and sale of Product (e.g., listing BioVectra as the manufacturer of
product on the packaging, if applicable).





27
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





j.
No Rights/Remedies. All Keryx Confidential Information which BioVectra or its
personnel shall obtain or be given access pursuant to or in connection with this
Agreement shall be and remain the sole property of Keryx, and BioVectra shall
have no rights or interests (except as expressly provided herein) to or in such
Confidential Information. The Parties recognize and agree that an action for
damages may be inadequate to enforce the restrictions and rights set forth in
this Section 9. BioVectra’s breach or threaten breach of this Section 9 may
cause immediate and irreparable harm and unascertainable damages to Keryx. The
Parties agree that in the event of any breach or threatened breach of this
Section 9, Keryx shall be entitled, in addition to any other right or remedy it
may have at law or in equity, to seek and obtain injunctive relief, without the
need to post bond or other security or show monetary damages.



10.
Term and Termination



a.
The Agreement will commence on the Effective Date and end on the later of [***],
or [***], as such is notified by Supply Committee as described herein, unless
terminated earlier as provided herein (“Initial Term”). This Agreement will
automatically renew after the Initial Term for successive terms of [***] unless
either Party gives written notice to the other Party of its intention to
terminate this agreement at least [***] prior to the end of the then current
term (collectively, the Initial Term and any extensions thereof, the “Term”).



b.
Keryx may terminate the Agreement for the reasons set out below in this Section
10.b.:

i.
Due to loss of, or inability of Keryx to obtain, Health Registrations to market
the Product in the United States by giving BioVectra sixty (60) days’ prior
written notice (or such shorter period if required pursuant to the related
Authority action); or

ii.
At any time by giving BioVectra sixty (60) days’ prior written notice (or such
shorter period if required pursuant to the following Authority action) in the
event that any Authority causes the permanent withdrawal of the Product from the
United States or takes any action or raises any objection, that prevents Keryx
from developing, importing, exporting, purchasing, selling or otherwise
commercializing the Product; or

iii.
Within [***] days of its awareness, Keryx will notify BioVectra if a party has
filed an abbreviated new drug application (“ANDA”) with a Paragraph IV
certification, certifying against current or future Orange Book-listed patents
related to Keryx’s final drug product. Keryx will provide BioVectra immediate
notice, after Keryx’s awareness, if the FDA has approved a drug product pursuant
to an ANDA for a version of Auryxia, in any dosage form, that is identified



28
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





in FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations as
therapeutically equivalent (i.e., that is identified with an “A” therapeutic
equivalence rating) (“Generic Entry”). After [***], the Parties may proceed to
the following market erosion mitigation plan. After [***] from receipt of notice
of Generic Entry (or from [***] if Generic Entry has already occurred), the
Parties will evaluate the market share of Auryxia and, if the market share of
Auryxia has eroded by greater than [***], BioVectra will reduce Minimum Order
Quantity obligation by [***], and reduce the price of Product by [***].
Thereafter on Keryx providing [***]’ notice with verification that the market
share has eroded by greater than [***], BioVectra will reduce Minimum Order
Quantity obligation by [***] of the original Minimum Order Quantity with price
of Product remaining at the [***] reduced price. Thereafter, Keryx may terminate
the Agreement by providing [***]’ notice with verification that the market share
has eroded by greater than [***]. Notwithstanding the above, at any point after
[***], Keryx may terminate the Agreement on ninety days’ notice with
verification that the market share of Auryxia has eroded by greater than [***].
Once notification of Generic Entry has been given, BioVectra will have the
ability to manage manufacturing schedule, to efficiently meet decreasing Product
demands. In addition, after notification of Generic Entry, BioVectra has the
right to use the Facility as long as any use of the Facility does not interfere
with Keryx’s quality and regulatory requirements for Product.
iv.
Keryx will notify BioVectra in writing as soon as practicable, in the event of a
sale of all or substantially all the assets of Keryx, any merger, consolidation
or acquisition of Keryx with, by or into another corporation, entity or person,
or any change in the ownership of more than fifty percent (50%) of the voting
capital stock of Keryx in one or more related transactions. After notice of any
such change of control, the Parties, through the Supply Committee, will meet
with representatives of the new entity to ensure continued obligations under
this Agreement. Thereafter, but not before [***], Keryx may terminate this
Agreement by giving BioVectra twelve (12) months’ prior written notice.
Thereafter, but not before [***], BioVectra may terminate this Agreement by
giving Keryx, thirty-six (36) months’ notice.



c.
Either Party may terminate this Agreement:

i.
For breach by the other Party of any of its material obligations under this
Agreement: (A) upon ninety (90) days’ prior written notice to the other, if such
default occurs prior to Substantial Completion and during such ninety



29
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





(90) day notice period the default is not corrected to the reasonable
satisfaction of the non-defaulting Party; or (B) upon sixty (60) days’ prior
written notice to the other, if such default occurs on or after Substantial
Completion and during such sixty (60) day notice period the default is not
corrected to the reasonable satisfaction of the non-defaulting Party;
ii.
If a Party has entered into or committed any act of liquidation, bankruptcy,
insolvency, receivership, or assignment for the benefit of creditors, to the
extent such act is permitted by law.



d.
Upon termination of this Agreement prior to Substantial Completion, the
following shall apply:

i.
BioVectra will, as promptly as practicable, cease work on the Facility
construction and make available for collection by Keryx, FCA: Charlottetown, PE
[***], all results and information resulting from the Facility construction and
any other (whether in written or electronic form) that are then in BioVectra’s
possession and that are the property of Keryx in accordance with this Agreement;

ii.
Except for termination by Keryx under Sections 10.c or 11.g, Keryx will, as
promptly as practicable, pay all earned but unpaid fees and charges on Facility
construction performed as of the date of termination;

iii.
Except for termination by Keryx under Sections 10.c or 11.g, Keryx will, as
promptly as practicable, pay to BioVectra actual incurred costs for the
Equipment including, if applicable, installation and delivery costs; and

iv.
Except for termination by Keryx under Sections 10.c or 11.g Keryx will, as
promptly as practicable, pay to BioVectra the following costs (“Construction
Termination Costs”): (i) all actual reasonable costs incurred by BioVectra to
complete activities associated with the completion, expiry or termination
including, without limitation, reasonable contractor or third party cancellation
fees or penalties, disposal fees that may be payable for any materials and
supplies, and if applicable, employee termination expenses; and (ii) all and any
non-cancellable obligations to third parties that were previously authorized by
Keryx in writing. Employee termination expenses shall only apply to staff at
least [***] FTE dedicated to manufacturing the Product that cannot be deployed
elsewhere. Keryx will not cover or reimburse costs for contingent offers or
recruitment fees.

v.
BioVectra will use commercially reasonable efforts to mitigate the costs in
Sections 10.d.ii., iii. and iv. BioVectra will further provide Keryx with all
documentation Keryx shall require to substantiate these costs. Prior to any
amounts being due and payable to BioVectra under this Section, BioVectra shall
provide to Keryx a detailed summary of these costs, payable as to undisputed
amount by Keryx to BioVectra within [***] days of Keryx’s receipt of such
detailed summary.



30
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





vi.
If the sum of the monetary amounts associated with each of Sections 10.d ii.,
iii. and iv. is less than the sum of the amounts paid by Keryx via the price
premiums under the [***] and any amounts paid by Keryx under this Agreement up
to the termination date, then BioVectra will, as promptly as practicable, pay
the difference back to Keryx.

e.
Upon expiration or termination of this Agreement at or after Substantial
Completion, the following shall apply:

i.
Except for termination by Keryx under Sections 10.b.i., 10.b.ii., 10.c or 11.g,
Keryx will, as promptly as practicable, pay to BioVectra the unpaid portion, if
any, of the [***]. For termination by Keryx under Sections 10.b.i., 10.b.ii.,
10.c or 11.g, Keryx will, as promptly as practicable, pay to BioVectra the
Facility Reimbursement Fee multiplied by the quantity of Product that has been
delivered and invoiced (but not yet paid for by Keryx) up to the effective
termination date, at the current rate on the termination notification date.

ii.
For termination by Keryx under Section 10.b.iv. and for termination by BioVectra
under Section 10.c., Keryx will pay BioVectra [***].

iii.
Except for termination by Keryx under Sections 10.c or 11.g, Keryx will pay
amounts for Product manufactured pursuant to existing purchase orders, amounts
for work in progress, materials and supplies inventory (to the extent the costs
can’t be recovered through returns/resale), reasonable wind-down expenses
(including employee termination expenses for staff at least [***] FTE dedicated
to manufacturing the Product that cannot be deployed elsewhere and not including
contingent offers or recruitment fees), and non-cancellable obligations to third
parties that were previously authorized by Keryx in writing. If the foregoing
wind-down expenses and non-cancellable obligations are covered by Keryx’s
payment of the Facility Reimbursement Fee or Facility Reimbursement Payment
under Section 10.e.i., no additional payments therefor will be due by Keryx.
BioVectra will use commercially reasonable efforts to mitigate the foregoing
expenses. BioVectra shall invoice Keryx for all such expenses incurred under
this Section, along with supporting documentation for such expenses, within
[***] days of the termination date. Prior to any amounts being due and payable
to BioVectra under this Section, BioVectra shall provide to Keryx a detailed
summary of such, payable as to undisputed amount by Keryx to BioVectra within
[***] of Keryx’s receipt of such detailed summary. Keryx shall pay such amounts
within [***] days of receipt of a proper invoice and conforming documentation.

iv.
Except termination by Keryx pursuant to Section 10.b.iii. and for termination by
BioVectra under Section 10.c., Keryx shall have the option (in its discretion)
to either: (A) cancel all outstanding purchase orders; or (B) require BioVectra
to continue to supply Product in accordance with purchase



31
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





orders submitted prior to the termination or expiration of this Agreement (which
supply shall be in accordance with the terms and conditions of this Agreement).
For termination under Section 10.b.iv. BioVectra will continue to supply Product
to Keryx during the notice period referred to in Section 10.b.iv. and Keryx will
be accountable for Minimum Order Quantities during such notice period.
v.
Except termination by Keryx pursuant to Sections 10.b.ii and 10.b.iii and for
termination by BioVectra under Section 10.c., at the election of Keryx,
BioVectra shall continue to supply Product to Keryx on the terms and conditions
set forth herein until the earlier of: (i) such time as Keryx notifies BioVectra
that Keryx has achieved alternative manufacturing arrangements which are
presently capable of manufacturing the applicable Products, or (ii) six (6)
months.

vi.
Except termination by Keryx pursuant to Sections 10.b.ii and 10.b.iii and for
termination by BioVectra under Section 10.c and upon written request from Keryx
to BioVectra, pursuant to Section 9.h. above BioVectra shall transfer to Keryx
and/or its designee any and all Keryx Technology and Improvements in BioVectra’s
possession and shall provide to Keryx and/or its designee BioVectra Technology
(but excluding the BV Drying Technology) so as to permit Keryx and/or its
designee(s) to produce/manufacture Products with such technical assistance being
provided in accordance with a plan provided to BioVectra by Keryx at BioVectra’s
FTE hourly rate, [***], (BioVectra’s FTE rate will be updated and posted to
Keryx every [***]). To the extent transferable, BioVectra shall also transfer
any license(s) obtained specifically for the production/manufacture of Products
under this Agreement. BioVectra hereby grants to Keryx a [***] license, [***]
any and all BioVectra Technology [***] to make, have made, use, offer for sale,
sell, and import Products, which license shall survive termination of this
Agreement.

vii.
BioVectra shall thereafter not use in any manner whatsoever any trademarks,
service marks, names, logos, designs or trade dress of Keryx or any of its
Affiliates, or any other Keryx Technology or any Confidential Information of
Keryx.

viii.
Except in order to fulfill its obligations to manufacture and supply Products to
Keryx following expiration or termination of this Agreement as expressly set
forth in this Section, BioVectra shall immediately cease the manufacture of any
Product(s) as of the date of the notice of termination.

ix.
Upon the written request of Keryx, BioVectra shall return to Keryx (or its
designee), or destroy, all remaining Keryx Supplied Materials, as requested by
Keryx. BioVectra shall perform any such destruction (if destruction was
requested by Keryx) in compliance with all Applicable Law.



32
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





f.
Return of Keryx Supplied Materials and other Information. Upon termination or
expiration of this Agreement, or at any time during the Term, in each case upon
Keryx’s written request, BioVectra shall promptly deliver to Keryx, at Keryx’s
expense: (a) all unused Keryx Supplied Materials in BioVectra’s (or any of its
Affiliate’s) possession or control; (b) all documentation and all copies thereof
in whatever form or medium in BioVectra’s (or any of its Affiliate’s) possession
or control relating to the Product, CMCs, Specifications, or Keryx Technology or
Improvements other than any documentation which BioVectra must retain for such
period of time as required by Applicable Law (as to which copies shall be
provided to Keryx); and (c) all other Confidential Information of Keryx and any
and all other Records, documents and materials (and all copies thereof) in
BioVectra’s (or any of its Affiliate’s) possession or control relating to
Product and/or containing any Confidential Information of Keryx other than any
Confidential Information which BioVectra must retain for such period of time as
required by Applicable Law (as to which copies shall be provided to Keryx);
provided, however, that the provisions of this Agreement relating to such
Confidential Information shall apply to such Confidential Information for so
long as it is so retained notwithstanding the expiration or termination of this
Agreement.

g.
Inventories. Upon expiration or termination of this Agreement, Keryx at its
discretion (i) may obtain from BioVectra any existing inventories of Product
ordered under this Agreement that conforms to the Specifications and the other
Manufacturing Requirements, at the price for such Product set forth in the
Agreement; and (ii) may either (A) purchase any such Product in process held by
BioVectra as of the date of the termination, at a price to be mutually agreed
(it being understood that such price will reflect, on a pro rata basis, work
performed and non-cancelable out-of-pocket expenses actually incurred by
BioVectra with respect to the manufacture of such in-process Product); or (B)
direct BioVectra to dispose of such material at Keryx’s cost.

11.
General Provisions



a.
Governing Law; Exclusive Jurisdiction/Venue. The rights and obligations of the
Parties under this Agreement, and any disputes arising out of or relating to
this Agreement, shall be governed by and interpreted in accordance with the laws
of the state of [***], without regard to application of any conflicts of laws
provisions that would otherwise apply the substantive law of any other
jurisdiction. The Parties expressly reject any application to this Agreement of
(a) the United Nations Convention on Contracts for the International Sale of
Goods; and (b) the 1974 Convention on the Limitation Period in the International
Sale of Goods, as amended by that certain Protocol, done at Vienna on April 11,
1980. Any legal action or proceeding concerning the validity, interpretation and
enforcement of this Agreement, matters arising out of or related to this
Agreement or its making, performance or breach, or related matters will be
brought exclusively in the state and federal courts located in the [***]. The
Parties consent to the exclusive



33
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





jurisdiction of those courts and waive any objection to the propriety or
convenience of such venues.


b.
Relationship of Parties. The relationship of BioVectra to Keryx under this
Agreement is intended to be that of independent contractor. Nothing contained in
this Agreement is intended or is to be construed so as to constitute BioVectra
and Keryx as employer/employee or principal/agent, or the employees or the
agents of any Party hereto as employees or agents of the other Party hereto.
Neither Party hereto has any express or implied right or authority under this
Agreement to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement, or
undertaking with any third party, other than the successors and permitted
assigns of the respective Parties hereto.



c.
Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may, without such consent, but with notice to the
other Party, assign this Agreement, in whole or in part, (i) in connection with
the transfer or sale of all or substantially all of its assets or the line of
business or Product to which this Agreement relates; (ii) to a successor entity
or acquirer in the event of a merger, consolidation or change of control; or
(iii) to any Affiliate. Any purported assignment in violation of the preceding
sentence will be void. Any permitted assignee will assume the rights and
obligations of its assignor under this Agreement. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns. No transfer or assignment will relieve the
transferor or assignor of any liability or obligations hereunder. BioVectra may
not subcontract with any third party, including any Affiliate of BioVectra, to
perform any of its obligations under this Agreement or the Quality Agreement
without the prior written consent of Keryx. BioVectra will be solely responsible
for the performance of any permitted subcontractor, and for costs, expenses,
damages, or losses of any nature arising out of such performance as if such
performance had been provided by BioVectra itself under this Agreement.
BioVectra will cause any such permitted subcontractor to be bound by, and to
comply with, the terms of this Agreement, as applicable, including all
confidentiality, quality assurance, regulatory and other obligations and
requirements of BioVectra set forth in this Agreement.



d.
Severability. In the event any provision of this Agreement shall be invalid,
void, illegal, or unenforceable, the remaining provisions hereof nevertheless
will continue in full force and effect without being impaired or invalidated in
any way. Each provision in this Agreement is independent and severable from the
others, and no provision will be rendered unenforceable because any other
provision is found by a proper authority to be invalid or unenforceable in whole
or in part. If any provision of this Agreement is found by such an authority to
be invalid or unenforceable in whole or in part, such provision will be changed
and interpreted so as to best accomplish the objectives of such unenforceable or
invalid provision and the intent of the Parties, within the limits of Applicable
Law.



34
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







e.
Survival. Expiration or termination of this Agreement for any reason will not
relieve either Party of any obligation accruing prior to such expiration or
termination. Unless expressly specified to the contrary in this Agreement, no
remedy referred to in this Agreement is intended to be exclusive, but each shall
be cumulative and in addition to any other remedy referred to in this Agreement
or otherwise available under law or at equity. The rights and obligations of the
Parties set forth herein which, either explicitly state they survive or by their
nature should survive termination or expiration of this Agreement, will survive
any such termination or expiration, including without limitation those
respecting confidentiality, intellectual property, indemnification, warranties,
governing law and jurisdiction and notices.



f.
Notices. All notices under this Agreement shall be in writing and, other than
purchase orders and invoices, which may be sent by email, shall be deemed given
if sent by certified or registered first class mail, postage prepaid, or
commercial express courier (return receipt or confirmation of delivery
requested), or by personal delivery to the Party to receive such notices or
other communications called for by this Agreement at the following addresses for
a Party as shall be specified by such Party by like notice:



If to BioVectra:
BioVectra Inc.
11 Aviation Avenue
Charlottetown, PE C1E 0A1
Canada    
Email: orders@biovectra.com (for purchase orders and invoices only)
Attention: Legal Department


If to Keryx:
Keryx Biopharmaceuticals, Inc.
Attention: CEO
Address: One Marina Park Drive, 12th Floor
Boston, MA 02210 USA
One Marina Park Drive, 12th Floor, Boston, MA 02210
Email: purchasing@keryx.com(for purchase orders only) and
accountspayable@keryx.com (for invoices only)


With a cc. at the above address to attention General Counsel


g.
Force majeure.     Either Party shall be excused from the performance of its
obligations hereunder, or such performance may be delayed, by force majeure
causes beyond its reasonable control, including without limitation, acts of God,
war, riot, epidemic, fire, flood, insurrection, military authorities, or failure
of transportation or communication (“force majeure”), provided that if such
nonperformance continues for more than [***] days, the other Party may terminate
the Agreement upon written



35
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





notice. The Party affected by any force majeure will promptly notify the other
Party, explaining the nature, details and expected duration of the force
majeure. Such Party will also notify the other Party from time to time as to
when the affected Party reasonably expects to resume performance in whole or in
part of its obligations under this Agreement, and to notify the other Party of
the cessation of any such force majeure. A Party affected by force majeure will
use its reasonable efforts to remedy, remove, or mitigate such force majeure and
the effects of it with all reasonable dispatch. If a Party anticipates that
force majeure may occur, such Party will notify the other Party of the nature,
details and expected duration of the force majeure. Upon termination of the
force majeure, the performance of any suspended obligation or duty will promptly
recommence.


h.
Limited Liability. Except in the case of a Party’s indemnification obligations
hereunder, breach of the confidentiality or intellectual property provisions of
this Agreement, or gross negligence or willful misconduct (all the foregoing,
the “Exceptions”), in no event shall either Party be liable to the other Party
for lost profits, loss of goodwill, or any special, indirect, consequential or
incidental damages, however caused and on any theory of liability, arising in
any way out of the Agreement. This limitation shall apply even if a Party has
been advised of the possibility of such damages, and notwithstanding any failure
of essential purpose of any limited remedy. Except for cases of Exceptions, a
Party’s total liability under this Agreement shall not exceed the greater of (i)
[***], which represents [***], or (ii) the amounts paid and payable by Keryx
under this Agreement in the full [***] period preceding the date when the
liability in question first arose. The limitations set forth herein shall not
apply to claims for (i) death or personal injury caused by a Party’s negligence;
or (ii) a Party’s fraud or fraudulent misrepresentation.



i.
Third Party Beneficiaries. Other than Indemnitees with regard to indemnification
under Section 7.c., nothing in this Agreement, express or implied, is intended
to confer upon any third party any rights, remedies, obligations or liabilities.



j.
Further Actions. BioVectra agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, requested by Keryx as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.



k.
Public Statements. Except to the extent required by applicable law or regulation
or the rules of any stock exchange or listing agency, BioVectra will not make
any public statement or release concerning this Agreement or the transactions
contemplated by this Agreement, or use Keryx’s name or the name of any Affiliate
of Keryx in any form of advertising, promotion or publicity, without obtaining
the prior written consent of Keryx.



l.
Entire Agreement, Modification, Waivers. This Agreement, which includes the
Appendices and Exhibits attached hereto (including the Quality Agreement) that
are incorporated herein by reference, and any purchase orders issued by Keryx
and



36
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





accepted by BioVectra constitute the full and entire understanding and agreement
of the Parties hereto with regard to the subject matter hereof, and supersede
all prior agreements and understandings, written or oral, between the Parties
with respect to the such subject matter. For the avoidance of doubt, nothing
herein shall be deemed to modify or revise the Manufacture and Supply Agreement,
which remains in full force and effect in accordance with its terms. This
Agreement may not be amended except by a written instrument signed by the
Parties hereto. Any delay in enforcing a Party’s rights under this Agreement, or
any waiver as to a particular default or other matter, will not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by an authorized
representative of the waiving Party, as applicable. The section headings are
included solely for convenience of reference and will not control or affect the
meaning or interpretation of any of the provisions of this Agreement.


m.
Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument. Executed signatures pages to this
Agreement may be delivered by facsimile or a portable document format (PDF) copy
sent by e-mail and such facsimiles or PDFs shall be deemed as if actual
signature pages had been delivered.





37
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.




Signed on behalf of     
 
 
Signed on behalf of
BioVectra Inc
 
 
Keryx Biopharmaceuticals, Inc.
 
 
 
 
By:    /s/ [***]
 
 
By:     /s/ Gregory P. Madison
Name:    [***]
 
 
Name:    Gregory P. Madison
 
 
 
 
Date:    December 8, 2017
 
 
Date:    December 11, 2017
 
 
 
 
 
 
 
By:     /s/ Scott A. Holmes
 
 
 
Name:    Scott A. Holmes
 
 
 
 
 
 
 
Date:    December 11, 2017

















                


38
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





 
APPENDIX 1


Product and Price Schedule


Annual Stacked Tiered Pricing Schedule:
 
Price (USD)




Validation Product
[***]
Post Validation Pricing


[***]
[***]
[***]
[***]
 
Facility Reimbursement
Fee


[***]

If BioVectra can demonstrate that its cost of manufacture has increased by more
than [***] due to price increases in raw materials or utilities, then it shall
bring such evidence to the Supply Committee for review and a decision on how to
proceed. The Facility Reimbursement Fee is not subject to any price increase.


*For Product on purchase orders submitted during the Pay Back Period ([***]),
the Facility Reimbursement Fee will be added to the per kilogram price of
Product. For Product on purchase orders submitted after the Pay Back Period
([***]), the Facility Reimbursement Fee will not apply.






39
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







APPENDIX 2 SPECIFICATIONS


[***]






40
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







APPENDIX 3 – QUALITY AGREEMENT


[***]
75728805v.1


41
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

